Citation Nr: 1024839	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating for 
squamous cell carcinoma, to include residuals thereof, status 
post excision of lesion of mastoid.

2.  Entitlement to a compensable initial disability rating for 
basal cell carcinoma, to include residuals thereof, status post 
excision of lesion of chest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son (R.A.)




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1951 to July 1954 
and again from October 1954 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in February 2010.  A transcript 
of this proceeding has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further examination 
is necessary before a decision on the merits may be made.  The 
Board notes that since the April 2007 rating decision, the 
Veteran has been diagnosed with basal cell carcinoma of the left 
lower eyelid and squamous cell carcinoma of the anterior chest 
wall.  As these carcinomas were not addressed in the original 
rating decision, the RO should specifically find whether the 
original rating decision service-connected the Veteran for all 
basal and squamous cell carcinomas or only for the carcinomas 
present at the time of the original evaluation.  If not included 
in the original service connection finding, the RO should address 
these carcinomas separately and determine if service connection 
is warranted.  If included with the current service-connected 
carcinomas, the Veteran should be afforded another VA examination 
as the September 2009 VA examination failed to address any 
scarring or residuals resulting from the excision of these 
carcinomas.  In his report, the examiner should address all scars 
related to the excision of any carcinomas. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should determine whether residuals 
from the excision of basal cell carcinoma 
from the left lower eyelid and residuals from 
the excision of squamous cell carcinoma from 
the anterior chest wall are included in the 
current service-connected disabilities and, 
if not, whether they are separately entitled 
to service connection.

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination regarding the residuals, 
including scars, of his service-connected 
basal and squamous cell carcinomas (to 
include the mastoid, chest, left lower 
eyelid, and anterior chest wall).  It is 
imperative that the claims file be made 
available to and be reviewed by the examiner 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  The examiner should clearly 
report the extent of the Veteran's disability 
in accordance with VA rating criteria.

3.  After completion of the above and any 
other development, the RO should deem 
necessary, the RO should review the expanded 
record and determine if a compensable initial 
disability rating is warranted for either the 
Veteran's residuals of basal and squamous 
cell carcinomas.  Following this 
determination, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



